Title: Orders for Defense of the Western Frontier, 23 July 1779
From: Jefferson, Thomas
To: Fleming, William,et al.



In Council July 23d 1779

The Act of General Assembly intituled an act for raising a Body of Troops for the defence of the Commonwealth, having directed that two battalions shall be raised for the Western and two for the Eastern Service, the Board advise the Governor to Order that the men to be raised according to the said act in the Counties of Yohogania, Monongalia, Ohio, Kentucky, Hampshire, Berkley, Frederick, Shenandoah, Rockingham, Rockbridge, Botetourt, Loudoun, Fauquier, Culpeper and Orange, be formed into one Battalion for the Western Service, The men to be raised under this same act in the Counties of Washington, Montgomery, Green Brier, Augusta, Henry, Bedford, Amherst, Albemarle, Fairfax, Prince William, Louisa, Fluvanna, Goochland, Cumberland, Buckingham and Pittsylvania be formed into one other Battalion for the Western Service. And the men to be raised in the Counties to the Eastward of those before named to be formed into two other Battalions for the Eastern Service. That the Western battalion secondly above named be divided and stationed the one half at such Posts and in such numbers as shall be proper for the defence of the Southwestern frontier and the other half at Fort Randolph and such other Posts and in such numbers as shall be proper for the defence of the North Western Frontier.

And in order that proper information may be obtained as to the Posts and Garrisons proper to be established, Genl. Lewis, Wm. Fleming and Wm. Christian Esqrs. are appointed to meet on the last day of August in the present Year at Botetour[t] Court House to concert together what Posts shall be taken on the So. Western frontier, and what number of Men stationed at each of the said posts not exceeding 250 in the whole and report the same to this Board for approbation. And for the same purpose, Sampson Matthews, Abraham Hite, and John Pierce Duvall Esqrs. are appointed to meet on the same day at Shenandoah Court House to concert together what posts shall be taken on the Northwestern Frontier (Fort Randolph to be one) and what number of men stationed at each not exceeding 250 in the whole and report the same to this Board for approbation. Joseph Crockett and James Knox are appointed Lieut. Colos. Commandants, Geo. Walls and Robt. Powell Majors, of the two Western Battalions, Wm. Cherry and Samuel Gill Capts., Thos. Walls and Peter Moor Ensigns in the same Battalions.
The Governor Orders, as he is before advis’d by the Honle. the Council, and further he desires that the Feild Officers of the Counties herein after mentioned, will be pleased to assemble on the summons of their County Lieuts. or other Commanding Officer and recommend to the Executive persons proper for the Commands expressed against the name of their County respectively to wit,


Monongaliaa Capt.a Lieut.


Ohioan Ensign


Kentuckya Lieut.


Hampshirea Capt.a Lieut.


Berkleya Capt.a Lieut.


Fredericka Capt.a Lieut.


Shenandoaha Capt.an Ensign


Rockinghama Lieut.an Ensign


Rockbridgea Capt.


Botetourta Capt.an Ensign


Loudouna Capt.a Lieut.two Ensns.


Fauquiera Capt.a Lieut.an Ensign


Culpepera Capt.a Lieut.two Ensns.


Orangea Lieut.an Ensign


Fairfaxa Capt.


Prince Wm.a Capt.


Louisaa Lieut.an Ensign


Goochlanda Lieut.


Fluvannaa Lieut.


Albemarlea Capt.an Ensign


Augustaa Capt.a Lieut.an Ensign



Green Briera Lieut.


Washingtona Capt.an Ensign


Montgomerya Lieut.an Ensign


Henrya Capt.an Ensign


Pittsylvaniaa Capt.an Ensign


Bedforda Capt.a Lieut.an Ensign


Amhersta Lieut.


Buckinghama Lieut.


Cumberlanda Lieut.


He moreover directs that the men to be raised in the Counties of Fairfax, Prince William, Louisa, Goochland, Fluvanna, Albemarle, Augusta and Green Brier and the Officers which shall be appointed on recommendation from the field Officers of those Counties as also one of the Capts. and both the ensigns appointed by the Council as before mentioned shall be allotted for defence of the posts which shall be established on the north Western Frontier and that the men to be raised in the Counties of Washington, Montgomery, Henry, Pittsylvania, Bedford, Amherst, Buckingham and Cumberland and the Officers which shall be appointed on recommendation from the field Officers of those Counties as also one of the Capts. before appointed by the Council shall be allotted for the defence of the posts which shall be established on the So. Western Frontier.

Th: Jefferson

